Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 17, 2022

                                     No. 04-21-00360-CR

                                  Kevin Jason GONZALES,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR0029
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER

         After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on February 2, 2022. See TEX. R. APP. P. 38.6(a). Before the once-
extended due date, Appellant filed a second motion, which seeks a sixty-day extension of time to
file the brief.
       Appellant’s motion is GRANTED; Appellant’s brief is due on April 4, 2022.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court